COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 RANCHERO ESPERANZA, LTD.,                       §
                                                                 No. 08-14-00152-CV
               Appellant/Cross-Appellee,         §
                                                                    Appeal from the
 v.                                              §
                                                                  112th District Court
                                                 §
 MARATHON OIL COMPANY,                                         of Crockett County, Texas
                                                 §
               Appellee/Cross-Appellant.                         (TC#10-07-07204-A)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s judgment dismissing Appellant/Cross-Appellee’s claims for lack of standing, and

denying Appellee/Cross-Appellant’s motion for summary judgment on statute of limitations. We

therefore reverse the trial court’s judgment dismissing Appellant/Cross-Appellee’s claims for

lack of standing and render judgment that Appellant/Cross-Appellee’s claims are barred by the

statute of limitations and Appellant/Cross-Appellee take nothing.

       We further order that Appellant/Cross-Appellee and Appellee/Cross-Appellant bear their

own trial and appellate costs, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.